Citation Nr: 0726036	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for residual 
pleural plaques and fibrotic changes in both lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.H., and G.H.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had essentially continuous active service from 
September 1950 until February 1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

In February 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board notes that the veteran submitted additional written 
evidence within 60 days of the hearing with a written waiver 
of RO consideration, which was signed by the veteran.  
38 C.F.R. §§ 20.709 and 20.1304 (2006).


FINDING OF FACT

The veteran's service-connected residual pleural plaques and 
fibrotic changes in both lungs have not been shown by 
competent clinical evidence to have resulted in impairment of 
pulmonary function.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residual 
pleural plaques and fibrotic changes in both lungs have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.97, Diagnostic Code 6833 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his residual pleural plaques and fibrotic changes in 
both lungs.  In this regard, because the February 2004 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the February 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions, "set forth the 
relevant diagnostic code (DC) for rating the respiratory 
disability at issue (38 C.F.R. § 4.97, DC 6833), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the noncompensable evaluation that 
the RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran is appealing the initial disability evaluation 
assigned following the grant of service connection for 
residual pleural plaques and fibrotic changes in both lungs.  
The veteran contends that his service-connected respiratory 
disability deserves a compensable evaluation because his 
current assessment does not accurately portray the state of 
his disability.  The February 2004 rating decision assigned a 
noncompensable rating, effective April 28, 2003.  See 
38 C.F.R. § 3.400(b)(2) (2006).    

The service-connected residual pleural plaques and fibrotic 
changes in both lungs are evaluated under Diagnostic Code 
6833, as asbestosis.  The rating criteria under 38 C.F.R. § 
4.97, Diagnostic Code 6833, for asbestosis and many other 
interstitial lung diseases, are based upon the results of 
pulmonary function testing (PFT).  Diagnostic Code 6833 
provides a 10 percent rating for forced vital capacity (FVC) 
of 75 to 80 percent predicted or where there is Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) of 66 to 80 percent predicted.  The rating 
criteria contemplate pulmonary function test results post-
therapy, which is the standard basis for comparison of 
pulmonary function.  See 61 Fed. Reg. 46,720, 46,723 (Sept. 
5, 1996).  The current noncompensable (zero percent) rating 
assigned accordingly contemplates the application of 38 
C.F.R. § 4.31, which stipulates that, when the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.
 
The Board further notes that 38 C.F.R. § 4.96 states that 
ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
Diagnostic Codes 6819 and 6820 will not be combined with each 
other nor with Diagnostic Codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next-higher evaluation where the 
severity of the overall disability warrants such elevation.

The pertinent medical evidence of record includes the report 
of PFTs performed in April 2003, August 2003, and November 
2003.  The April 2003 PFTs performed at Mercy Medical Center 
revealed a post-therapy/treatment FVC of 87 percent 
predicted.  The interpretation was moderate reduction in the 
mid flow with normal vital capacity.  It was also noted that 
post-bronchodilator, there was no significant change.  The 
Board notes that the August 2003 VA PFTs did not provide 
post-therapy results.  As such, the results cannot be the 
basis of an increased rating because they are not 
contemplated in the rating criteria of Diagnostic Code 6833.  
The November 2003 VA PFT results noted the post-
therapy/treatment FVC was 78 percent predicted.  The 
interpretation was a moderate obstructive lung defect.  It 
was noted than an additional restrictive lung defect could 
not be excluded by spirometry alone.  

Physical examination of the veteran's respiratory system, as 
found in the report of the January 2004 VA examination, 
revealed coarse breath sounds throughout without wheezes, 
rales, or rhonchi.  The anterior-posterior lateral diameter 
was within normal limits.  The lungs were clear to percussion 
and their movement was symmetric without retractions or use 
of accessory muscles.  The diagnoses were pleural plaques and 
fibrotic changes in lungs as likely as not related to history 
of asbestos exposure in service, and emphysematous chronic 
obstructive pulmonary disease (COPD) "less likely than not 
related to asbestos exposure in service, more likely than not 
related to [the veteran's] smoking history."  After a review 
of the veteran's VA medical records and his claims folder, 
the examiner opined that the veteran's PFT results are 
consistent with the nonservice-connected emphysematous COPD 
and the changes from normal are less likely than not related 
to the service-connected pleural plaques and fibrotic changes 
in both lungs.

Additionally, the report of the January 2004 VA examination 
noted that the veteran has surgical scars from the right 
thoracotomy along the flank.  One scar measured 41 
centimeters and the other one was 8 centimeters.  Each scar 
was described as well-healed.  As such, the Board has 
considered assignment of a separate rating, but the evidence 
does not show, and the veteran does not argue, that the scars 
are painful or otherwise symptomatic.  Hence, a separate 
rating is not warranted.

VA chest X-rays, taken in August 2003, revealed hyper-aerated 
lungs and demonstrated post-inflammatory changes bilaterally.  
Pleural thickening was present on the left and no active 
pulmonary inflammatory changes or mass lesions were noted.  
An April 2006 CT scan of the chest revealed a stable 
appearance of the right lung nodule and noted asbestos-
related pleural disease.  

Based on the above medical evidence, the Board concludes that 
the veteran disability picture is not most nearly 
approximated by the next-higher 10 percent evaluation because 
the competent clinical evidence associates the veteran's 
deceased PFT results to a nonservice-connected disability 
(emphysematous COPD).  The Board also notes that there is no 
indication that the manifestations of the veteran's service-
connected disability warranted a compensable rating at any 
time since the veteran filed his claim.  Accordingly, a 
"staged rating" is not warranted.  Fenderson, 12 Vet. App. 
at 126.  Consequently, the Board finds that the currently 
assigned noncompensable evaluation throughout the rating 
period on appeal appropriately reflects the clinically 
established impairment experienced by the 


veteran's service-connected respiratory disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an initial compensable evaluation for residual 
pleural plaques and fibrotic changes in both lungs is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


